DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 15-20, in the reply filed on 3/17/22 is acknowledged.
In view of Applicant’s preliminary amendment to claim 7, the restriction requirement between Group I and II, as set forth in the Office action mailed on 1/19/22, has been reconsidered. The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending and subject to examination at this time.

Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:
Replace “an S/D contact” with –a S/D contact—for grammatical reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim[1] et al., US Publication No. 2016/0322304A1.

Kim[1] anticipates:
1. A semiconductor structure, comprising (see fig. 54; also see figs. 51-53 and 55): 
	semiconductor fins (105b) disposed over a substrate (100); 
	an epitaxial source/drain (S/D) feature (210) disposed over the semiconductor fins, wherein a top portion of the epitaxial S/D feature includes two surfaces slanted downward toward each other at an angle; 
	a silicide layer (340) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	an S/D contact (315/325/335) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature (210).  See Kim[1] at para. [0180] – [0197], figs. 51-55, also see para. [0001] – [0244], figs. 1-82.

2. The semiconductor structure of claim 1, wherein the epitaxial S/D feature (210) merges the semiconductor fins (105b) together, fig. 54.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al., US Patent No. 9,595,518.

Chou anticipates:
1. A semiconductor structure, comprising (see fig. 1J): 
	semiconductor fins (104) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (120) disposed over the semiconductor fins, wherein a top portion of the epitaxial S/D feature includes two surfaces slanted downward toward each other at an angle (e.g. V-shaped surfaces between the fins 104); 
	a silicide layer (124) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	an S/D contact (126) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature.  See Chou at col 1-11, ln 1–67, fig. 1. 

2. The semiconductor structure of claim 1, wherein the epitaxial S/D feature merges the semiconductor fins together, col 8, ln 3–15 


Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. ,US Publication No. 2018/0151439 A1.

	Huang anticipates;
1. A semiconductor structure, comprising (see fig. 10): 
	semiconductor fins (111i, 111o) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (129, 125) disposed over the semiconductor fins, wherein a top portion of the epitaxial S/D feature includes two surfaces slanted downward toward each other at an angle; 
	a silicide layer(171) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	an S/D contact (181’) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature.  See Hwang at para. [0081] – [0084], also see para. [0001] – [0096], figs. 1-12. 

2. The semiconductor structure of claim 1, wherein the epitaxial S/D (129, 125)  feature merges the semiconductor fins together (111i, 111o), fig. 10

5. The semiconductor structure of claim 1, further comprising an etch-stop layer (ESL) (e.g. A  contact etch stop layer (not shown) may be deposited over 161 prior to formation of 163 at para. [0072].) disposed over surfaces of the epitaxial S/D feature, wherein sidewalls of the S/D contact (181’) are partially defined by the ESL (e.g. formed between 161 and 163), fig. 10.

6. The semiconductor structure of claim 5, further comprising an interlayer dielectric (ILD) layer (163) disposed over the ESL, wherein the sidewalls of the S/D contact (181’) are partially defined by the ILD layer (163), fig. 10.


Claim(s) 1, 3, 7, 8 13, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al., US Publication No. 2018/0151683 A1.

Yeo anticipates:
1. A semiconductor structure, comprising (see fig. 7): 
	semiconductor fins (54) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (136, 138) disposed over the semiconductor fins, wherein a top portion of the epitaxial S/D feature includes two surfaces slanted downward toward each other at an angle; 
	a silicide layer (220) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	an S/D contact (202/210) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature.  See Yeo at para. [0001] – [0160], figs. 1-21.

3. The semiconductor structure of claim 1, wherein the epitaxial S/D feature includes a first epitaxial layer (136) disposed over the semiconductor fins and a second epitaxial layer (138) wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, para. [0088].

7. A semiconductor structure, comprising (see fig. 7): 
	semiconductor fins (54) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (136, 138) merging together the semiconductor fins, wherein the epitaxial S/D feature includes a first Ge-containing layer (136) embedded in a second Ge-containing layer, and wherein a top surface of the second Ge-containing layer (138) defines a top surface of the epitaxial S/D feature; 
	an interlayer dielectric (ILD) layer (e.g. dielectric layer surrounding 200; labeled 117 in fig. 6A) disposed over the epitaxial S/D feature; 
	a silicide layer (220) contacting the top surface of the epitaxial S/D feature, wherein the silicide layer includes slanted portions that form a downward angle over the top surface of the epitaxial S/D feature; and 
	an S/D contact (202/210) disposed in the ILD layer to contact the silicide layer.  See Yeo at para. [0001] – [0160], figs. 1-21.

8. The semiconductor structure of claim 7, wherein the top surface of the epitaxial S/D feature (136, 138) includes a first facet and a second facet slanted downward toward each other and away from the sidewall of the epitaxial S/D feature, fig. 7.

13. The semiconductor structure of claim 7, wherein the second Ge-containing layer includes more Ge than the first Ge-containing layer, para. [0088].

15. A semiconductor structure, comprising (see fig. 7): 
	semiconductor fins (54) disposed over a substrate; 
	a p-type source/drain (S/D) feature (136, 138) disposed over the semiconductor fins, wherein the p-type S/D feature includes Ge; 
	an etch-stop layer (ESL) (150) disposed over the p-type S/D feature; 
	an interlayer dielectric (ILD) layer (e.g. dielectric layer surrounding 200; labeled 117 in fig. 6A) disposed over the ESL; 
	a silicide layer (220) contacting a top surface of the p-type S/D feature, wherein the silicide layer includes a first slanted surface and a second slanted surface meeting at an angle; and 
	an S/D contact (202/210) disposed in the ILD layer, wherein a bottom portion of the S/D contact is defined by the first and the second slanted surfaces (e.g. of 220), such that a lowest point of the S/D contact extends downward and away from a sidewall of the S/D contact.  See Yeo at para. [0001] – [0160], figs. 1-21.

17. The semiconductor structure of claim 15, further comprising: (e.g. see labels in fig. 6C) a metal gate structure (74) disposed over the semiconductor fins and adjacent to the p-type S/D feature; and a dielectric layer (72) disposed between the metal gate structure and the p-type S/D feature.

18. The semiconductor structure of claim 15, wherein a vertical separation between the lowest point of the S/D contact (202/210) and a highest point of the silicide layer (220) is less than a lateral separation between sidewalls of the S/D contact (202/210), fig. 7.

20. The semiconductor structure of claim 15, wherein the first and the second slanted surfaces (e.g. of silicide 220) each have a curved profile, fig. 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Publication No. 2016/0190322 A1.

	Liu teaches:
1. A semiconductor structure, comprising (see fig. 7): 
	semiconductor fins (e.g. “transistor gate structures 100 may be parts of a FinFET transistor array” at para. [0023]) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (174) disposed over the semiconductor fins, wherein a top portion of the epitaxial S/D feature includes two surfaces (e.g. the inner surfaces form a V-shape) slanted downward toward each other at an angle; 
	a silicide layer (176) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	an S/D contact (184) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature (174).  See Liu at para. [0036] – [0042], also see para. [0001] – [0045], figs. 1-7.

15. A semiconductor structure, comprising (see fig. 7): 
	semiconductor fins (e.g. “transistor gate structures 100 may be parts of a FinFET transistor array” at para. [0023]) disposed over a substrate; 
	a p-type source/drain (S/D) feature (174) disposed over the semiconductor fins, wherein the p-type S/D feature includes Ge (e.g. SiGe at para. [0023]); 
	an etch-stop layer (ESL) (179) disposed over the p-type S/D feature; 
	an interlayer dielectric (ILD) layer (108) disposed over the ESL; 
	a silicide layer (176) contacting a top surface of the p-type S/D feature, wherein the silicide layer includes a first slanted surface and a second slanted surface meeting at an angle (e.g. the inner surfaces form a V-shape); and 
	an S/D contact (184) disposed in the ILD layer, wherein a bottom portion of the S/D contact (184) is defined by the first and the second slanted surfaces (e.g. the inner surfaces form a V-shape), such that a lowest point of the S/D contact extends downward and away from a sidewall of the S/D contact.  See Liu at para. [0036] – [0042], also see para. [0001] – [0045], figs. 1-7.

17. The semiconductor structure of claim 15, further comprising: a metal gate structure (104) disposed over the semiconductor fins and adjacent to the p-type S/D feature; and a dielectric layer (106) disposed between the metal gate structure and the p-type S/D feature, fig. 7 and see labels in fig. 2B.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, in further view of Cho et al., US Publication No. 2020/0027895 A1.

Regarding claim 3:
	Liu teaches all the limitations of claim 1 above, but does not expressly teach:
	wherein the epitaxial S/D feature includes a first epitaxial layer disposed over the semiconductor fins and a second epitaxial layer wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer.

In an analogous art, Cho teaches:
	(see fig. 2D) n epitaxial S/D feature (150) includes a first epitaxial layer (152) disposed over the semiconductor fins (105) and a second epitaxial layer(153/154) wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, para. [0032], [0034].

	Regarding claim 4:
	One of ordinary skill in the art modifying the teachings of Liu with Cho would form “wherein a portion of the S/D contact penetrates into the second epitaxial layer” because Liu, in figs. 6A-6B shows the S/D contact is formed in a recessed epitaxial S/D feature, para. [0036] – [0037].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Cho because “…a semiconductor device having improved electrical characteristics” can be obtained.  See Cho at para. [0004].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1], as applied to claim 1 above, in further view of Cho et al., US Publication No. 2020/0027895 A1.

Regarding claim 3:
	Kim[1] teaches all the limitations of claim 1 above, but does not expressly teach:
	wherein the epitaxial S/D feature includes a first epitaxial layer disposed over the semiconductor fins and a second epitaxial layer wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer.

In an analogous art, Cho teaches:
	(see fig. 2D) n epitaxial S/D feature (150) includes a first epitaxial layer (152) disposed over the semiconductor fins (105) and a second epitaxial layer(153/154) wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, para. [0032], [0034].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Cho because “…a semiconductor device having improved electrical characteristics” can be obtained.  See Cho at para. [0004].


	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1], as applied to claim 1 above, in further view of Yu et al., US Publication No. 2009/0096002 A1.

	Regarding claim 5:
	Kim[1] teaches all the limitations of claim 1 above, but is silent regarding an etch-stop layer (ESL)
	In an analogous art, Yu teaches:
	(see figs. 7-9) an etch-stop layer (ESL) (701) disposed over surfaces of the epitaxial S/D feature (603), wherein sidewalls of the S/D contact (901) are partially defined by the ESL, para. [0030] – [0031], para. [0033] – [0034].

	Regarding claim 6:
	Kim[1] also teaches further comprising an interlayer dielectric (ILD) layer (220), wherein the sidewalls of the S/D contact (315/325/335) are partially defined by the ILD layer (220), fig. 54.

	Yu further teaches:
6. The semiconductor structure of claim 5, further comprising an interlayer dielectric (ILD) layer (801) disposed over the ESL (701), wherein the sidewalls of the S/D contact (901) are partially defined by the ILD layer (801)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Yu because  the etch-stop layer may also be used as a stressor to form a stress in the channel region of the device. See Yu at para. [0033].

Claims 7, 8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] et al., US Publication No. 2016/0322304A1 in view of Cho et al., US Publication No. 2020/0027895 A1.

	Kim[1] teaches:
7. A semiconductor structure, comprising (see fig. 54; also see figs. 51-53 and 55): 
	semiconductor fins (105b) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (210) merging together the semiconductor fins,…
	an interlayer dielectric (ILD) layer (220) disposed over the epitaxial S/D feature; 
	a silicide layer (340) contacting the top surface of the epitaxial S/D feature, wherein the silicide layer includes slanted portions that form a downward angle over the top surface of the epitaxial S/D feature (210); and 
	an S/D contact (315/325/335) disposed in the ILD layer to contact the silicide layer.  See Kim[1] at para. [0180] – [0197], figs. 51-55, also see para. [0001] – [0244], figs. 1-82.

	Regarding claim 7:
	Kim[1] does not expressly teach:
	wherein the epitaxial S/D feature includes a first Ge-containing layer embedded in a second Ge-containing layer, and wherein a top surface of the second Ge-containing layer defines a top surface of the epitaxial S/D feature; 

In an analogous art, Cho teaches:
	(see fig. 2D) n epitaxial S/D feature (150) includes a first epitaxial layer (152) disposed over the semiconductor fins (105) and a second epitaxial layer (153/154) wrapping around the first epitaxial layer, and wherein the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, para. [0032], [0034].

	Kim[1] further teaches:
8. The semiconductor structure of claim 7, wherein the top surface of the epitaxial S/D feature (210) includes a first facet and a second facet slanted downward toward each other and away from the sidewall of the epitaxial S/D feature (e.g. V-shaped faced between 1st and 2nd fins or V-shaped faced between 2nd and 3rd fins), fig. 54.

11. The semiconductor structure of claim 7, (see fig. 54 enlarged and annotated below) wherein the downward angle defines a triangular portion of the S/D contact (315/325/335) that extends into the epitaxial S/D feature (210), and wherein a height of the triangular portion is less than a base of the triangular portion.

    PNG
    media_image1.png
    337
    500
    media_image1.png
    Greyscale


	Cho further teaches:
13. The semiconductor structure of claim 7, wherein the second Ge-containing layer (153/154) includes more Ge than the first Ge-containing layer (152), para. [0032], [0034].

14. The semiconductor structure of claim 13, wherein the second Ge-containing layer (153/154) includes less than about 65% of Ge, para. [0032], [0034].

	Regarding claim 14:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Cho because “…a semiconductor device having improved electrical characteristics” can be obtained.  See Cho at para. [0004].
	

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] in view of Cho, as applied to claim 7 above in further view of Huang et al., US Publication No. 2018/0151439 A1.

	Regarding claim 9:
	Kim[1] and Cho teach all the limitations of claim 7 above, but do not expressly teach: 	wherein a first distance measured along the first facet is different from a second distance measured along the second facet.

	In an analogous art, Huang teaches:
	(see fig. 10) wherein a first distance measured along the first facet (e.g. facet along 129) is different from a second distance measured along the second facet (e.g. facet along 125), para. [0082] – [0084].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Huang because “Due to the difference in epitaxial volume and the increase in epitaxial volume on the outer fins…a greater overall strain boost can be accomplished at the source/drain regions of the FinFET, thereby increasing carrier mobility.”  See Huang at para. [0054].


	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] in view of Cho, as applied to claim 7 above in further view of Kim[2] et al., US Publication No. 2016/0293697 A1.

	Regarding claim 10:
	Kim[1] and Cho teach all the limitations of claims 7 and 8, but do not expressly teach wherein the first facet and the second facet are curved surfaces.
	In an analogous art, Kim[2] teaches first facets and second facets of an epitaxial source/drain feature are curved surfaces in fig. 2A, para. [0076] – [0085].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Kim[2] because a change in shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  


	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] in view of Cho, as applied to claim 7 above in further view of Chou et al., US Publication No. 9,595,518.

	Regarding claim 12:
	Kim[1] and Cho teach all the limitations of claim 7 above, but do not expressly teach wherein a ratio of the height to the base of the triangular portion is about 8/13 to about 2/3.
	In an analogous art, Liu, in fig. 1A, teaches the distance (D1, D2) are result effective variables in the disclosure “these variations in distances between the fins may also be utilized to fabricate fin-type metal-semiconductor resistors with varying dimensions, depending upon the performance of desired electrical components of the resultant integrated circuits.”  See Liu at col 5, ln 30–57.   The distance (D1, D2) in fig. 1A correlates with the base of the triangular portion of the S/D contact (126) in fig. 1H.

    PNG
    media_image2.png
    350
    380
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art to form a ratio of the height to the base of the triangular portion is about 8/13 to about 2/3, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Chou because in order to achieve the performance of desired electrical components of the resultant integrated circuits.  See Liu at col 5, ln 30–57.   


Claims 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Huang et al., US Publication No. 2018/0151439 A1.

Regarding claim 15:
	Huang teaches the limitations as applied to claims 1, 5 and 6 above.
	Huang further teaches the added limitation:
	(see fig. 10) a p-type source/drain (S/D) feature (129, 125) disposed over the semiconductor fins, wherein the p-type S/D feature includes Ge (e.g. Obvious to one of ordinary skill in the art from disclosure of “an n-type FinFET, or alternatively configured for a p-type FinFET” at para. [0015]); 
	wherein the silicide layer (171) includes a first slanted surface and a second slanted surface meeting at an angle; and 
	an S/D contact (181’) disposed in the ILD layer (163), wherein a bottom portion of the S/D contact (181’) is defined by the first and the second slanted surfaces, such that a lowest point of the S/D contact (181’) extends downward and away from a sidewall of the S/D contact, para. [0082] – [0084].

17. The semiconductor structure of claim 15, further comprising: (see fig. 1) a metal gate structure (40) disposed over the semiconductor fins and adjacent to the p-type S/D feature; and a dielectric layer (38) disposed between the metal gate structure and the p-type S/D feature, para. [0012].

19. The semiconductor structure of claim 15, wherein a first distance along the first slanted surface (e.g. of silicide 171 over 129) is greater than a second distance along the second slanted surface (e.g. of silicide 171 over 125), fig. 10.


	Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] et al., US Publication No. 2016/0322304A1 in view of Yu et al., US Publication No. 2009/0096002 A1.

	Kim[1] teaches
15. A semiconductor structure, comprising (see fig. 54; also see figs. 51-53 and 55): 
	semiconductor fins (105b) disposed over a substrate; 
	a p-type source/drain (S/D) feature  (210, p-type and Ge at para. [0096]) disposed over the semiconductor fins, wherein the p-type S/D feature includes Ge; 
	an interlayer dielectric (ILD) layer (220) disposed over the [source/drain feature]; 
	a silicide layer (340) contacting a top surface of the p-type S/D feature, wherein the silicide layer includes a first slanted surface and a second slanted surface meeting at an angle; and 
	an S/D contact (313/325/335) disposed in the ILD layer, wherein a bottom portion of the S/D contact is defined by the first and the second slanted surfaces, such that a lowest point of the S/D contact extends downward and away from a sidewall of the S/D contact See Kim[1] at para. [0180] – [0197], figs. 51-55, also see para. [0001] – [0244], figs. 1-82.

Regarding claim 15:
	Kim[1] is silent regarding an etch-stop layer (ESL).

	In an analogous art, Yu teaches:
	(see figs. 7-9)  an etch-stop layer (ESL) (701) disposed over a p-type S/D feature (603, e.g. silicon germanium at para. [0030]); 
	an interlayer dielectric (ILD) (801) layer disposed over the ESL (701), para. [0030] – [0031], para. [0033] – [0034].

	Kim[1] further teaches:
17. The semiconductor structure of claim 15, further comprising: (see fig. 52-53) a metal gate structure (270) disposed over the semiconductor fins (105b) and adjacent to the p-type S/D feature (210); and a dielectric layer (250) disposed between the metal gate structure (270) and the p-type S/D feature (210), para. [0180] – [0197].

18. The semiconductor structure of claim 15, wherein a vertical separation between the lowest point of the S/D contact (315/325/335) and a highest point of the silicide layer (340) is less than a lateral separation between sidewalls of the S/D contact (315/325/335), fig. 54.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Yu because  the etch-stop layer may also be used as a stressor to form a stress in the channel region of the device. See Yu at para. [0033].


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, as applied to claim 15 above.

Regarding claim 16:
	Yeo teaches all the limitations of claim 15 above, and further teaches wherein the p-type S/D feature (136, 138) includes a first Ge-containing layer (136) disposed over the semiconductor fins and a second Ge-containing layer (138) surrounding the first Ge-containing layer.  Yeo further teaches the second Ge-containing layer includes more Ge than the first Ge-containing layer at para. [0088].

	Yeo is silent the second Ge-containing layer has a lower melting point than the first Ge-containing layer.
	However, referring to MPEP 2112:
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

	Yeo teaches the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, in a manner similar to the Applicant (e.g. See Applicant’s original specification at para. [0030])  Therefore, Yeo’s second Ge-containing layer inherently or obviously has a lower melting point than the first Ge-containing layer.


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] in view of Yu, as applied to claim 15 above, in further view of Cho.

Regarding claim 16:
	Kim[1] and Yu teach all the limitations of claim 15 above, but do not expressly teach:
	wherein the p-type S/D feature includes a first Ge-containing layer disposed over the semiconductor fins and a second Ge-containing layer surrounding the first Ge-containing layer, and wherein the second Ge-containing layer has a lower melting point than the first Ge-containing layer.

In an analogous art, Cho teaches:
(see fig. 2D) wherein the p-type S/D feature (150) includes a first Ge-containing layer (152) disposed over the semiconductor fins (105) and a second Ge-containing layer (153/154) surrounding the first Ge-containing layer.  The second epitaxial layer includes a greater amount of germanium than the first epitaxial layer.  See Cho at para. [0032], [0034].

	Cho is silent the second Ge-containing layer has a lower melting point than the first Ge-containing layer.
	However, referring to MPEP 2112:
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

	Cho teaches the second epitaxial layer includes a greater amount of germanium than the first epitaxial layer, in a manner similar to the Applicant (e.g. See Applicant’s original specification at para. [0030])  Therefore, Cho’s second Ge-containing layer inherently or obviously has a lower melting point than the first Ge-containing layer.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Cho because “…a semiconductor device having improved electrical characteristics” can be obtained.  See Cho at para. [0004].

	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[1] in view of Yu, as applied to claim 15 above in further view of Huang et al., US Publication No. 2018/0151439 A1.

	Regarding claim 19:
	Kim[1] and Yu teach all the limitations of claim 15 above, but do not expressly teach: 	wherein a first distance along the first slanted surface is greater than a second distance along the second slanted surface.

	In an analogous art, Huang teaches:
	(see fig. 10) wherein a first distance along the first slanted surface (e.g. of silicide 171 over 129) is greater than a second distance along the second slanted surface (e.g. of silicide 171 over 125), para. [0082] – [0084].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim[1] with the teachings of Huang because “Due to the difference in epitaxial volume and the increase in epitaxial volume on the outer fins…a greater overall strain boost can be accomplished at the source/drain regions of the FinFET, thereby increasing carrier mobility.”  See Huang at para. [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
23 May 2022